Citation Nr: 1528577	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  13-29 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for patellofemoral pain syndrome with degenerative changes of the right knee.  

2.  Entitlement to an increased rating in excess of 10 percent for patellofemoral pain syndrome with degenerative changes of the left knee.

3.  Entitlement to an initial rating in excess of 10 percent prior to July 27, 2012, and in excess of 0 percent from July 27, 2012, forward, for valgus instability of the right knee.  

4.  Entitlement to an initial rating in excess of 10 percent prior to July 27, 2012, and in excess of 0 percent from July 27, 2012, forward, for valgus instability of the left knee.  




REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from February 1995 to February 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO denied higher ratings (i.e., in excess of 10 percent) for patellofemoral pain syndrome with degenerative changes of the right and left knees.  In August 2013, the RO granted separate ratings for valgus instability of each knee.  An initial 10 percent rating was assigned for each knee, effective from November 5, 2010, and then 0 percent from July 27, 2012, forward.  In the April 2014 Statement in lieu of VA Form 646, the Veteran's representative argues against the assigned ratings.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that higher ratings are warranted for his bilateral knee disabilities.  VA examinations were conducted in January 2011, July 2012, and August 2013.  A VA outpatient record dated September 17, 2013, shows that the Veteran reported increased symptoms.  He described "bone chilling" pain deep within his knee joints and episodes of giving way frequently.  The examiner scheduled magnetic resonance imaging (MRI) to rule out intraarticular derangements.  While records stored in the Virtual VA (VVA) e-file show outpatient records dated as late as January 2014, the available medical records do not indicate whether the MRI was performed.  This should be clarified.  As the case must be remanded to obtain current treatment records, a contemporaneous examination should also be conducted.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangement to obtain the Veteran's complete treatment records from the San Diego Health Care System, dated from January 2014 forward, to include a copy of the results from the MRI of the knees ordered on September 17, 2003.

2.  Thereafter, schedule the Veteran for appropriate VA examination to determine the severity of his bilateral knee disorders.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be completed for each disability.

3.  Then, readjudicate the claims on appeal.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board have remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




